Citation Nr: 1713782	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-62 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 100 percent to 20 percent, effective March 1, 2016, was proper.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1953 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which originally reduced the evaluation assigned for residuals of prostate cancer from 100 percent to 20 percent, effective March 1, 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally granted a 100 percent evaluation under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system, specifically status post prostate cancer.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides for a 100 percent evaluation beyond the cessation of any surgical, antineoplastic chemotherapy or other therapeutic procedure, with a mandatory VA examination after six months.  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The current 20 percent evaluation granted in the December 2015 RO rating decision was based upon the provisions of 38 C.F.R. § 4.115a, Ratings of the Genitourinary System-Dysfunctions.  Specifically, the 20 percent evaluation was awarded due to voiding dysfunction and urinary frequency consistent with the criteria for a 20 percent evaluation, as documented in a private treatment record dated in June 2015.

In a December 2016 substantive appeal, the Veteran asserted that his residuals are worse than described.  He stated that his urinary/stress incontinence requires the wearing of absorbent materials continuously and not just when he has a cold.  The materials must be changed more than four times during the day and at least twice at night.  He asserted it is made worse when he has a cold or during high allergy counts.  

The Board notes that there are no other private or VA treatment records in the file dated from January 2013 to present, except for the June 2015 private treatment note.  

Generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, as previously noted, the Veteran has asserted a worsening of the residuals of his prostate cancer.  As a result, a determination as to whether the reduction of the evaluation was proper would be premature prior to the scheduling of a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Take appropriate steps to obtain any VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected residuals of prostate cancer.  The examiner should obtain a detailed clinical history from the Veteran.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim.  If the benefits sought remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




